DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Obviousness Type Double Patenting – w/Secondary Reference
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10–17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–7 and 8–14 of U.S. Patent No. 11,308,830 (‘830 Patent) in view of Chen, US 2011/0142351. 

The following chart is a comparison of claim 1 of the instant application to claim 1 of the ’830 Patent:

Claim 1 of the Instant Application
Claim 1 of the ‘830 Patent
A display driving device, comprising:
A display driving device, comprising:
a timing controller circuit, configured to perform oblique filter processing on an original image frame by an oblique filter with an oblique filter mask matrix to generate a processed image frame, wherein the oblique filter comprises an oblique high-pass filter or a smoothing filter, and original pixel data of a current pixel in the original image frame is replaced with new pixel data when the oblique filter mask matrix is configured for the current pixel; and 
a timing controller circuit, configured to perform oblique filter processing on an original image frame to generate a processed image frame; and 

a driving circuit, coupled to the timing controller circuit to receive the processed image frame, configured to drive a display panel module according to the processed image frame,
a driving circuit, coupled to the timing controller circuit to receive the processed image frame, configured to drive a display panel module according to the processed image frame, 
wherein the display panel module comprises a tilt lenticular lens layer having a first tilt angle, and a second tilt angle of the oblique filter mask matrix of the oblique filter processing corresponds to the first tilt angle.  
wherein the display panel module comprises a tilt lenticular lens layer having a first tilt angle, and a second tilt angle of a filter mask of the oblique filter processing corresponds to the first tilt angle, 

wherein coordinates of a pixel in the original image frame corresponding to an element in the filter mask are [cos(ө2)*x) -sin(ө2)*y1, sin(ө2)*x,+ cos(ө2)*y1], wherein ө2 is the second tilt angle, x1 is xo + s, y1 is y0 +t, xo is an x component of coordinates of a current pixel in the original image frame, yo is a y component of the coordinates of the current pixel, s is an integer in a range of -a to a, t is an integer in a range of -b to b, a is a radius of the filter mask in an X-axis direction, and s is a radius of the filter mask in a Y-axis direction.


Claim 1 of the ‘830 Patent does not teach a “timing controller circuit, configured to perform oblique filter processing on an original image frame by an oblique filter with an oblique filter mask matrix to generate a processed image frame, wherein the oblique filter comprises an oblique high-pass filter or a smoothing filter, and original pixel data of a current pixel in the original image frame is replaced with new pixel data when the oblique filter mask matrix is configured for the current pixel.”

However, Chen (Fig. 1A) teaches “a timing controller circuit (circuit of Fig. 1A), configured to perform oblique filter processing on an original image frame by an oblique filter with an oblique filter mask matrix to generate a processed image frame (e.g., High-pass spatial filtering performed on original image by edge filter 10; par. 0017.  Said filtering utilizes a high-pass filter matrix.  Since “oblique filter” is not defined in the claim itself and is not well-known in the art, Examiner interprets this limitation broadly), wherein the oblique filter comprises an oblique high-pass filter or a smoothing filter (e.g., high pass filter; par. 0017), and original pixel data of a current pixel in the original image frame is replaced with new pixel data when the oblique filter mask matrix is configured for the current pixel (e.g., Image data Y, which is the equivalent of “original pixel data,” is processed by edge filter 10 and elements 12A, 16, 12B, and 14 to produce image data Y’, which is considered “new pixel data”).    

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify claim 1 of the ‘830 Patent with the above features of Chen.  Chen teaches or suggests that its filtering method helps lessen noise, produce images with smooth edges, and improve clarity and sharpness (para. 0007).  
 
Accordingly, most of the limitations of claim 1 of the instant application are found in claim 1 of the ‘830 Patent.  The remaining limitations are found in Chen, as described above.  

Similarly, the limitations of claims 2–8 are found in claims 2–7 of the ‘830 Patent. 

The following chart is a comparison of claim 10 of the instant application to claim 8 of the ’830 Patent:

Claim 10 of the Instant Application
Claim 8 of the ‘830 Patent
An operation method of a display driving device, comprising:
An operation method of a display driving device, comprising:
performing oblique filter processing on an original image frame by an oblique filter with an oblique filter mask matrix to generate a processed image frame, wherein the oblique filter comprises an oblique high-pass filter or a smoothing filter, and original pixel data of a current pixel in the original image frame is replaced with new pixel data when the oblique filter mask matrix is configured for the current pixel; and
performing oblique filter processing on an original image frame to generate a processed image frame; and 
and driving a display panel module according to the processed image frame,
driving a display panel module according to the processed image frame; 
wherein the display panel module comprises a tilt lenticular lens layer having a first tilt angle, and a second tilt angle of the oblique filter mask matrix of the oblique filter processing corresponds to the first tilt angle.  
wherein the display panel module comprises a tilt lenticular lens layer having a first tilt angle, and a second tilt angle of the filter mask of the oblique filter processing corresponds to the first tilt angle, 

wherein coordinates of a pixel in the original image frame corresponding to an element in the filter mask are [cos(ө2)*x) -sin(ө2)*y1, sin(ө2)*x,+ cos(ө2)*y1], wherein ө2 is the second tilt angle, x1 is xo + s, y1 is y0 +t, xo is an x component of coordinates of a current pixel in the original image frame, yo is a y component of the coordinates of the current pixel, s is an integer in a range of -a to a, t is an integer in a range of -b to b, a is a radius of the filter mask in an X-axis direction, and s is a radius of the filter mask in a Y-axis direction.


Claim 10 of the ‘830 Patent does not teach a “performing oblique filter processing on an original image frame by an oblique filter with an oblique filter mask matrix to generate a processed image frame, wherein the oblique filter comprises an oblique high-pass filter or a smoothing filter, and original pixel data of a current pixel in the original image frame is replaced with new pixel data when the oblique filter mask matrix is configured for the current pixel.”

However, Chen (Fig. 1A) teaches “performing oblique filter processing on an original image frame by an oblique filter with an oblique filter mask matrix to generate a processed image frame (e.g., High-pass spatial filtering performed on original image by edge filter 10; par. 0017.  Said filtering utilizes a high-pass filter matrix.  Since “oblique filter” is not defined in claim itself and is not well-known in the art, Examiner interprets this limitation broadly), wherein the oblique filter comprises an oblique high-pass filter or a smoothing filter (e.g., high pass filter; par. 0017), and original pixel data of a current pixel in the original image frame is replaced with new pixel data when the oblique filter mask matrix is configured for the current pixel (e.g., Image data Y, which is the equivalent of “original pixel data,” is processed by edge filter 10 and elements 12A, 16, 12B, and 14 to produce image data Y’, which is considered “new pixel data”).    

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify claim 10 of the ‘830 Patent with the above features of Chen.  Chen teaches or suggests that its filtering method helps lessen noise, produce images with smooth edges, and improve clarity and sharpness (para. 0007).  
 
Accordingly, most of the limitations of claim 10 of the instant application are found in claim 8 of the ‘830 Patent.  The remaining limitations are found in Chen, as described above.  

Similarly, the limitations of claims 11–14 are found in claims 8–11 of the ‘830 Patent. 

A similar analysis for claims 15–17 of the instant application indicates that the limitations in these claims are found in claims 12–14 of the ‘830 Patent. 

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 should depend on claim 6 because the limitation in claim 9, lines 1–2, “by multiplying a rotation matrix,” refers to a multiplication process that was first introduced in claim 6.  Appropriate correction is required.  Examiner will treat claim 9 as if it were dependent on claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–4 and 10–13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2011/0142351, in view of Lim, US 2012/0274628, and in further view of Lee, US 2012/0327074, and in further view of Tajiri, US 2007/0164950. 

Claim 1

Chen (Fig. 1A) teaches “a display driving device, comprising: 
-a timing controller circuit (e.g., Circuit of Fig. 1A is considered a “timing controller”) configured to perform oblique filter processing on an original image frame by an oblique filter with an oblique filter mask matrix to generate a processed image frame (e.g., High-pass spatial filtering performed on original image by edge filter 10; par. 0017.  Said filtering utilizes a high-pass filter matrix.  Since “oblique filter” is not defined in the claim itself and is not well-known in the art, Examiner interprets this limitation broadly), wherein the oblique filter comprises an oblique high-pass filter or a smoothing filter (e.g., high pass filter; par. 0017), and original pixel data of a current pixel in the original image frame is replaced with new pixel data when the oblique filter mask matrix is configured for the current pixel (e.g., Image data Y, which is the equivalent of “original pixel data,” is processed by edge filter 10 and elements 12A, 16, 12B, and 14 to produce image data Y’, which is considered “new pixel data”).”

Chen does not teach “a driving circuit, coupled to the timing controller circuit to receive the processed image frame, configured to drive a display panel module according to the processed image frame.”

However, Lim (Fig. 1) teaches “a driving circuit (10), coupled to the timing controller circuit (130) to receive the processed image frame (e.g., Data Driving Unit 10 receives Data”, which is considered a “processed image frame), configured to drive a display panel module according to the processed image frame (e.g., Data Driving Unit 10 transmits data to display panel 100).”

Before the effective filing date of the invention it would have been obvious to a person with ordinary skill in the art to modify Chen with the above features of Lim.  Lim teaches or suggests that a data driver is well-known in the art for driving display panels according to an image received from a timing controller (para. 0039–0040). 

Chen in view of Lim does not teach wherein the display panel module comprises a tilt lenticular lens layer having a first tilt angle.

However, Lee (Figs. 17, 21) teaches “wherein the display panel module (1710, 1720) comprises a tilt lenticular lens layer having a first tilt angle (e.g., Lenticular lens 2110 and 2120 are positioned at an angle with respect to the pixels of the display panel; par. 0212).”   

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Lim with the above features of Lee.  Lee teaches that an inclined lenticular lens layer allows for a larger viewing area and reduction of crosstalk (par. 0011).

Chen in view of Lim and in further view of Lee does not teach “a second tilt angle of the oblique filter mask matrix of the oblique filter processing corresponds to the first tilt angle”

However, Tajiri (Figs. 1-2) teaches the concept of polarization control areas that are aligned with a lens portion (e.g., Lens portion 8a corresponds to a set of polarization control areas 7a and 7b; par. 0037.  These polarization control areas are considered a “oblique filter mask” since this limitation has not been defined in the claims.  Polarizers are well-known in the art for filtering signals.  Here, the polarization control areas of Tajiri enter into a transmitting state or polarizing state; par. 0034).  In the combined invention, the polarization control areas of Tajiri, would be positioned adjacent to and at the same angle of corresponding lenticular lens elements of Lee.  Because the lenticular lenses of Lee are positioned at an angle, a person with ordinary skill in the art would position the corresponding polarization control areas of Tajiri to be at that same angle to allow light to be properly transmitted to the lenses (Tajiri, par. 0037).  This angle is considered a “second tilt angle of a filter mask.”  Moreover, in the combined invention, these polarization control areas would perform polarization on the output of the oblique filter processing of Chen.  In other words, once the filter processing unit of Fig. 1A of Chen performs filtering and the display panel 100 of Lim depicts the images, the polarization control areas of Tajiri would perform polarization before the images are transmitted to multiple users.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Lim and in further view of Lee with the above features of Tajiri.  Tajiri suggests that its polarization control areas allow for multiple users to see the display, which is convenient for groups of people to see the same display screen (par. 0037).  

Claim 2

Chen in view of Lim and in further view of Lee and in further view of Tajiri teaches the display driving device according to claim 1.

The combined invention further teaches “wherein the second tilt angle is the same as the first tilt angle (e.g., As stated in claim 1, the angle of the polarization control areas of Tajiri is the same as the angle of the lenticular lenses of Lim).”

Claim 3

Chen in view of Lim and in further view of Lee and in further view of Tajiri teaches the display driving device according to claim 1.

Lee (Figs. 17, 21) further teaches “wherein the first tilt angle is a tilt angle of the tilt lenticular lens layer in an axis of cylinder direction (e.g., Angle of lenticular lens 2120 is the same as the angle of the lenticular layer with respect to vertical axis 2101, as shown in Fig. 21).”

The same rationale used to combine Chen in view of Lim with Lee stated in claim 1 above applies here and will not be repeated. 

Claim 4

Chen in view of Lim and in further view of Lee and in further view of Tajiri teaches the display driving device according to claim 1.
The combined invention further teaches “wherein the second tilt angle is greater than 0° and less than 90”, and the first tilt angle is greater than 0° and less than 90° (e.g., Angle of lenticular lens 2120 in Lim is between 0 degrees and 90 degrees, as shown in Fig. 21.  Because the angle of the lenticular lens of Lim is the same as the angle of the polarization control areas of Tajiri in the combined invention, as stated in claim 1 above, the angle of the polarization control areas must be between 0 degrees and 90 degrees).”

Claim 10

Chen (Fig. 1A) further teaches “an operation method of a display driving device, comprising: 
performing oblique filter processing on an original image frame by an oblique filter with an oblique filter mask matrix to generate a processed image frame (e.g., High-pass spatial filtering performed on original image by edge filter 10; par. 0017.  Said filtering utilizes a high-pass filter matrix.  Since “oblique filter” is not defined in the claims and is not well-known in the art, Examiner will interpret this limitation broadly), wherein the oblique filter comprises an oblique high-pass filter or a smoothing filter (e.g., high pass filter; par. 0017), and original pixel data of a current pixel in the original image frame is replaced with new pixel data when the oblique filter mask matrix is configured for the current pixel (e.g., Image data Y, which is the equivalent of “original pixel data,” is processed by edge filter 10 and elements 12A, 16, 12B, and 14 to produce image data Y’, which is considered “new pixel data”).”

Chen does not teach “driving a display panel module according to the processed image frame.” 

However, Lim (Fig. 1) teaches “driving a display panel module according to the processed image frame (e.g., Data Driving Unit 10 receives Data”, which is considered a “processed image frame,” and transmits it to display panel 100).”  In the combined invention, the data driving unit of Lim would drive the display panel with the corrected image data of Chen.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to a person with ordinary skill in the art to modify Chen with the above features of Lim.  Lim teaches or suggests that a data driver is well-known in the art for driving display panels according to an image received from a timing controller (para. 0039–0040). 
Chen in view of Lim does not teach “wherein the display panel module comprises a tilt lenticular lens layer having a first tilt angle.”

However, Lee (Figs. 17, 21) teaches “wherein the display panel module (1710, 1720) comprises a tilt lenticular lens layer having a first tilt angle (e.g., Lenticular lens 2110 and 2120 are positioned at an angle with respect to the pixels of the display panel; par. 0212).”   

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Lim with the above features of Lee.  Lee teaches that an inclined lenticular lens layer allows for a larger viewing area and reduction of crosstalk (par. 0011).

Chen in view of Lim and in further view of Lee does not teach “a second tilt angle of the oblique filter mask matrix of the oblique filter processing corresponds to the first tilt angle.”

However, Tajiri (Figs. 1-2) teaches the concept of polarization control areas that are aligned with a lens portion (e.g., Lens portion 8a corresponds to a set of polarization control areas 7a and 7b; par. 0037.  These polarization control areas are considered a “oblique filter mask” since this limitation has not been defined in the claims.  Polarizers are well-known in the art for filtering signals.  Here, the polarization control areas of Tajiri enter into a transmitting state or polarizing state; par. 0034).  In the combined invention, the polarization control areas of Tajiri, would be positioned adjacent to and at the same angle of corresponding lenticular lens elements of Lee.  Because the lenticular lenses of Lee are positioned at an angle, a person with ordinary skill in the art would position the corresponding polarization control areas of Tajiri to be at that same angle to allow light to be properly transmitted to the lenses (Tajiri, par. 0037).  This angle is considered a “second tilt angle of a filter mask.”  Moreover, in the combined invention, these polarization control areas would perform polarization on the output of the oblique filter processing of Chen.  In other words, once the filter processing unit of Fig. 1A of Chen performs filtering and the display panel 100 of Lim depicts the images, the polarization control areas of Tajiri would perform polarization before the images are transmitted to multiple users.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Lim and in further view of Lee with the above features of Tajiri.  Tajiri suggests that its polarization control areas allow for multiple users to see the display, which is convenient for groups of people to see the same display screen (par. 0037).  

Claim 11

Chen in view of Lim and in further view of Lee and in further view of Tajiri teaches the operation method according to claim 10.

The combined invention further teaches “wherein the second tilt angle is the same as the first tilt angle (e.g., As stated in claim 1, the angle of the polarization control areas of Tajiri is the same as the angle of the lenticular lenses of Lim).”

Claim 12 

Chen in view of Lim and in further view of Lee and in further view of Tajiri teaches the operation method according to claim 10.

Lee (Figs. 17, 21) further teaches “wherein the first tilt angle is a tilt angle of the tilt lenticular lens layer in an axis of cylinder direction (e.g., Angle of lenticular lens 2120 is the same as the angle of the lenticular layer with respect to vertical axis 2101, as shown in Fig. 21).”

The same rationale used to combine Chen in view of Lim with Lee stated in claim 10 above applies here and will not be repeated. 

Claim 13

The combined invention further teaches “wherein the second tilt angle is greater than 0° and less than 90”, and the first tilt angle is greater than 0° and less than 90° (e.g., Angle of lenticular lens 2120 in Lim is between 0 degrees and 90 degrees, as shown in Fig. 21.  Because the angle of the lenticular lens of Lim is the same as the angle of the polarization control areas of Tajiri in the combined invention, as stated in claim 1 above, the angle of the polarization control areas must be between 0 degrees and 90 degrees).”

Allowable Subject Matter
Claims 5–9 and 14–18 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) applicant traverses the above double patenting rejection.

The following is Examiner’s statement on the reasons for allowance: 


Claim 5

 
Chen in view of Lim and in further view of Lee and in further view of Tajiri teaches the display driving device according to claim 1.

However, neither Chen, Lim, Lee, Tajiri, nor the remaining prior art, either alone or combination, teaches “wherein coordinates of a pixel in the original image frame corresponding to an element in the oblique filter mask matrix are [cos(Ө2)*xi-sin(Ө 2)*yi, sin(Ө 2)*xi+cos(Ө 2)*yi], wherein Ө 2 is the second tilt angle, x1 is xo+s, y1 is yo+t, xo is an x component of coordinates of the current pixel in the original image frame, yo is a y component of the coordinates of the current pixel, s is an integer in a range of -a to a, t is an integer in a range of -b to b, a is a radius of the oblique filter mask matrix in an X-axis direction, and s is a radius of the oblique filter mask matrix in a Y-axis direction.”  

Claim 6

Chen in view of Lim and in further view of Lee and in further view of Tajiri teaches the display driving device according to claim 1.

However, neither Chen, Lim, Lee, Tajiri, nor the remaining prior art, either alone or in combination, teaches “wherein coordinates of a current pixel in the original image frame are [xo, yo], and coordinates of an adjacent pixel of the current pixel in the original image frame are [xo+s, yo+t], wherein s is an integer in a range of -a to a, t is an integer in a range of -b to b, a is a radius of the oblique filter mask matrix in an X-axis direction, b is a radius of the oblique filter mask matrix in a Y-axis direction, wherein the timing controller circuit multiplies a rotation matrix by the coordinates [xo+s, yo+t] to obtain new coordinates, and the timing controller circuit sets the new coordinates as coordinates of a pixel in the original image frame corresponding to an element in the oblique filter mask matrix.”
  
Claims 7–9 are objected to because they depend on claim 6.   As stated in the claim objections above, claim 9 is being treated as if it were dependent on claim 6. 


Claim 14

Chen in view of Lim and in further view of Lee and in further view of Tajiri teaches the operation method according to claim 10.

However, neither Chen, Lim, Lee, Tajiri, nor the remaining prior art, either alone or in combination, teaches wherein coordinates of a pixel in the original image frame corresponding to an element in the oblique filter mask matrix are [cos(Ө2)*xi-sin(Ө 2)*yi, sin(Ө 2)*xi+cos(Ө 2)*yi], wherein Ө 2 is the second tilt angle, x1 is xo+s, y1 is  yo+t, xo is an x component of coordinates of the current pixel in the original image frame, yo is a y component of the coordinates of the current pixel, s is an integer in a range of -a to a, t is an integer in a range of -b to b, a is a radius of the oblique filter mask matrix in an X-axis direction, and s is a radius of the oblique filter mask matrix in a Y-axis direction.  

Claim 15

Chen in view of Lim and in further view of Lee and in further view of Tajiri teaches the operation method according to claim 10.

However, neither Chen, Lim, Lee, Tajiri, nor the remaining prior art, either alone or in combination, teaches wherein coordinates of a current pixel in the original image frame are [xo, yo], and coordinates of an adjacent pixel of the current pixel in the original image frame are [xo+s, yo+t], wherein s is an integer in a range of -a to a, t is an integer in a range of -b to b, a is a radius of the oblique filter mask matrix in an X-axis direction, b is a radius of the oblique filter mask matrix in a Y-axis direction, wherein the timing controller circuit multiplies a rotation matrix by the coordinates [xo+s, yo+t] to obtain new coordinates, and the timing controller circuit sets the new coordinates as coordinates of a pixel in the original image frame corresponding to an element in the oblique filter mask matrix.  

Claims 16–17 are objected to because they depend on claim 15. 

Claim 18

Chen in view of Lim and in further view of Lee and in further view of Tajiri teaches the operation method according to claim 10.

However, neither Chen, Lim, Lee, Tajiri, nor the remaining prior art, either alone or in combination, teaches “multiplying a rotation matrix by a pixel coordinate corresponding to each element of a non-oblique filter mask matrix, so as to rotate the non-oblique filter mask matrix by the second tilt angle to obtain the oblique filter mask matrix.”  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview ReQuest (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional Questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        December 16, 2022